Citation Nr: 0301220	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  99-06 243A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Christopher Glaser, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 
1942 to February 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating action of the 
Department of Veterans Affairs Regional Office in Oakland, 
California.  In that decision, the Oakland Regional Office 
granted an increased disability evaluation from zero to 
30 percent for the veteran's service-connected 
post-traumatic stress disorder (PTSD).  Following 
notification of the award, the veteran perfected a timely 
appeal with respect to the 30 percent evaluation assigned 
to his service-connected PTSD.  

Thereafter, due to a change in the veteran's address, his 
claims folder was transferred from the Regional Office in 
Oakland, California to the Los Angeles, California 
Regional Office (RO) in January 1999.  By a rating action 
dated later in the same month, the Los Angeles RO denied 
the issue of entitlement to a total disability rating 
based on individual unemployability.  Following 
notification of the decision, the veteran perfected a 
timely appeal with respect to the denial.  

In August 2000, the Board denied the issues of entitlement 
to a disability evaluation greater than 30 percent for the 
veteran's service-connected PTSD and entitlement to a 
total rating based on individual unemployability.  
Following notification of the Board's decision, the 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2001, the 
Court issued an Order vacating the August 2000 decision 
and remanding it to the Board for readjudication 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  Accordingly, the case was been returned to 
the Board for action consistent with the Court's Order.  

Upon a determination that further evidentiary development 
of the veteran's increased rating claim for his 
service-connected PTSD was necessary, in March 2002, the 
Board undertook such actions.  Following receipt of 
additional evidence, the Board, in September 2002, 
provided the veteran and his attorney notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  Later in September 2002, the veteran 
responded that he had no further evidence or argument to 
present with regard to his claims.  In separate 
correspondence also dated in September 2002, the veteran's 
attorney provided additional argument.  After giving the 
veteran and his attorney notice of, and an opportunity to 
review, the additional evidence received, as well as 
reviewing their responses, the Board will now prepare a 
decision addressing the increased rating and total rating 
claims.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has 
been obtained.  

2.  The veteran's service-connected PTSD is manifested by 
complaints of easy irritability and anger, nightmares, 
flashbacks (accompanied by hallucinatory phenomena 
including auditory, visual, and olfactory hallucinations 
of seeing dead bodies and corpses while awake), intrusive 
thoughts, insomnia, impaired trust, impaired intimacy, 
social isolation with no friends, hypervigilence, 
increased startle reflex, environmental triggers, feelings 
of guilt (particularly survivor guilt), suicidal thoughts 
on a weekly basis but no current intent or plan of 
suicide, and impaired memory and concentration, with 
objective evaluation findings of a mildly disheveled 
appearance, mild to moderately impaired cognitive 
functions, marked impairment of attention and 
concentration, a dysphoric mood, hallucinations associated 
with traumatic phenomena, recurrent suicidal ideation with 
no intent or plan, impaired impulse control, sleep 
impairment, and the need for monthly outpatient 
(individual and group) therapy sessions, but also by the 
ability to care for himself (including the ability to 
dress, bathe, eat, prepare food, shop, and navigate in his 
own neighborhood on his own), appropriateness, 
cooperation, alertness, orientation times three, clear 
sensorium, an appropriate and wide ranging affect, thought 
to form (which was coherent, relevant, and goal-directed 
to content without delusions or ideas of reference), no 
obsessive or ritualistic behavior, and no necessary recent 
hospitalization.  

3.  The symptoms associated with the veteran's 
service-connected PTSD have resulted in his extreme social 
impairment and moderate to severe occupational impairment.  

4.  The veteran's claim of entitlement to a total 
disability rating based on individual unemployability due 
to service-connected disabilities was received on 
September 9, 1996.  

5.  In addition to PTSD, service connection is in effect 
for malaria (0%, effective from February 1948) as well as 
residuals of a gunshot wound to the right foot (0%, 
effective from April 1946).  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 
100 percent for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) and 
§ 4.16(c) (1996).  

2.  There is no legal entitlement to a total disability 
rating based on individual unemployability due to 
service-connected disabilities.  38 C.F.R. § 4.16(a) 
(2002); VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  In particular, this law redefines the obligations 
of VA with respect to the duty to notify and to assist.  
This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The discussions in 
the Appellee's (Secretary's) brief in April 2001 as well 
as the Court's Order in August 2001 informed the veteran 
and his attorney of the provisions of the VCAA.  
Additionally, the discussions in the August 1996 statement 
of the case, the December 1998 supplemental statement of 
the case, and the March 1999 statement of the case 
informed the veteran of the particular evidence needed to 
substantiate his claims.  Further, following notification 
of the additional evidence obtained by the Board following 
the Court's August 2001 Order, the Board, in a September 
2002 letter, gave the veteran and his attorney an 
opportunity to provide additional evidence and argument.  
In separate correspondence dated later in September 2002, 
the veteran's attorney provided additional argument, and 
the veteran replied that he had no further evidence or 
argument to submit.  As such, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  A 
review of the claims folder indicates that the RO has 
obtained all available service medical records and 
relevant post-service treatment records adequately 
identified by the veteran.  Also, during the current 
appeal, the veteran underwent three pertinent VA 
examinations.  As such, the Board finds that VA has met 
the requirements of the VCAA and its implementing 
regulations and will proceed to address the veteran's 
increased rating and total rating claims based upon a 
complete and thorough review of the pertinent evidence 
associated with his claims folder.  

Additionally, the Board has considered whether there is 
any prejudice to the veteran in its consideration of the 
VCAA regulations in the first instance.  Because these 
regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may 
proceed with its adjudication of the veteran's appeal.  

Factual Background

According to a January 1945 Report of Medical Survey, the 
veteran was hospitalized for a psychoneurosis defined as 
an anxiety neurosis.  This disorder was found to have 
existed prior to service enlistment, not to have been 
aggravated by such active military duty, and not to have 
been incurred in the line of duty.  The veteran had sought 
treatment for complaints of nervousness, irritability, and 
apprehension regarding the carrying out of orders.  A 
mental status evaluation demonstrated that the veteran was 
tense, anxious, somewhat tremulous, immature, and a 
somewhat egocentric individual; had never been entirely 
stable; and had been unable to react adequately to the 
stresses imposed by combat and service.  The examiner 
concluded that the veteran's condition was due to a basic 
insecurity which was more far-reaching than a fatigue 
state.  As such, the examiner changed the veteran's 
diagnosis from the initial conclusion of operational 
fatigue to one of a psychoneurosis, characterized as an 
anxiety neurosis.  

The veteran was discharged from active military duty in 
February 1945.  In the following month, the San Francisco 
Regional Office considered the veteran's service records.  
Based on such evidence, the San Francisco Regional Office 
granted service connection for a psychoneurosis defined as 
an anxiety neurosis and awarded a 50 percent evaluation to 
this disorder, effective from March 1945.  

Thereafter, in April 1947, the veteran underwent a VA 
neuropsychiatric examination.  This evaluation 
demonstrated complaints of irritability and nervousness, 
with objective findings of cooperation, a good memory, 
slight tension, no anxiety or depression, clear and 
relevant conversation, free speech, no unduly excitability 
or irritability, good reasoning and judgment, immaturity, 
emotional instability, a somewhat inadequate personality, 
no preoccupation, easily gained and retained attention, an 
intellectual level which was within normal limits, no 
delusions or hallucinations.  The veteran reported that he 
was working regularly.  The examiner diagnosed improved 
psychoneurosis, anxiety type.  

In December 1947, the San Francisco Regional Office 
considered this examination report.  Based on the evidence 
contained therein, the Regional Office decreased the 
rating assigned to the veteran's service-connected 
psychoneurosis, characterized as anxiety neurosis, from 
50 percent to 30 percent, effective from February 1948.  

Subsequently, in April 1949, service personnel records, as 
well as additional service medical records, were received.  
According to the service personnel records, the veteran 
participated in action against enemy Japanese forces on 
Bougainville, British Solomon Islands and was also under 
intermittent enemy air attacks while on Guadalcanal, 
British Solomon Islands.  Service medical records reflect 
treatment for operational fatigue in July 1944, August 
1944, and November 1944 and a psychoneurosis 
(characterized as anxiety neurosis) in January 1945.  

At a November 1949 VA neuropsychiatric examination, the 
veteran reported that, except for occasional spasms of 
irritability and tension, he had no complaints whatsoever.  
He also stated that he was working regularly.  A 
psychiatric evaluation reflected cooperation; no tension, 
anxiety, or depression; clear, coherent, and relevant 
speech; a well-maintained attitude; good spontaneity; a 
neutral mood with a labile and appropriate affect; no 
pathological ideation; no phobias, delusions, or 
hallucinations; no particular preoccupations; intact 
orientation and sensorium; and average general 
intelligence.  The examiner concluded that the examination 
demonstrated no abnormality and no psychoneurosis and that 
the veteran had entirely recovered from any psychiatric 
illness that he had during service.  The examiner 
explained that the veteran's immature, unstable, and 
mildly psychopathic character structure, which was not 
sufficiently severe to constitute psychopathology, was 
severe enough to result in a situational maladjustment 
during conditions of stress.  

In December 1949, the San Francisco Regional Office 
considered this additional evidence.  Based upon the 
negative findings shown at the November 1949 VA 
examination, the Regional Office decreased the evaluation 
of the veteran's service-connected psychoneurosis, defined 
as anxiety neurosis, from 30 percent disabling to 
noncompensably disabling, effective from February 1950.  

By a May 1956 rating action, the San Francisco RO 
concluded, based upon medical evidence received and 
available at that time, that the veteran's unclassified 
psychosis was not etiologically related to the 
service-connected psychoneurosis.  Thus, service 
connection for unclassified psychosis was not warranted.  
In addition, the RO concluded that the evidence of record 
did not support a compensation rating for the veteran's 
service-connected psychoneurosis.  

Subsequently, in November 1995, the veteran filed his 
current claim for an increased rating for his 
service-connected psychiatric disability.  At that time, 
the veteran asserted that his service-connected nervous 
disorder was in reality PTSD.  The veteran cited his 
combat military service as well as his current symptoms of 
flashbacks and sleep disturbances.  

VA medical records dated from November 1995 to March 1996 
reflect outpatient treatment for PTSD from extensive World 
War II combat service.  These reports note symptoms of 
depression, nightmares, intrusive thoughts, easy 
irritability, sleep disturbances, and occasional crying 
spells.  However, the veteran denied violent ideation, 
behavior, or plans and suicidal behavior or plans.  

In March 1996, the veteran underwent a VA mental disorders 
examination, at which time he complained of emotional 
distress, depression, intrusive thoughts of combat 
service, regular nightmares, chronic sleep disturbances, 
irritability, and hypervigilance.  He reported that his 
mood was improving, that he no longer had suicidal 
thoughts, and that the only medication that was taking was 
over-the-counter medicine for sleep.  This evaluation 
demonstrated good eye contact, comprehensive speech, a 
slightly anxious affect, a good mood, no auditory or 
visual hallucinations, no delusions, no suicidal or 
homicidal ideations, alertness, orientation times three, 
intact concentration, and intact immediate and recent 
memory.  

The examiner diagnosed, on Axis I, chronic PTSD and 
alcohol dependence which was in remission.  In addition, 
the examiner provided a current Global Assessment of 
Functioning (GAF) score of 60, as well as a GAF score of 
70 in the past year.  The examiner also recommended that 
the veteran continue individual and group therapy and 
explained that the veteran was motivated to do so because 
he felt that his depressive symptomatology diminished 
under a doctor's care and because he did not wish to take 
any psychotropic medications.  

At an April 1996 outpatient treatment session, the veteran 
described crying spells but denied violent ideation or 
behavior or suicidal ideation or behavior.  He reported 
feeling much better.  A mental status evaluation indicated 
that the veteran was oriented times three, cooperative, 
and bright.  The examiner assessed, on Axis I, PTSD.  

The Oakland RO considered this additional evidence in July 
1996.  Based on such medical evidence, the RO redefined 
the veteran's service-connected psychiatric disorder as 
PTSD/anxiety neurosis and awarded a 30 percent rating to 
this disability, effective from November 1995.  Following 
notification of the decision, the veteran perfected a 
timely appeal with respect to the evaluation assigned to 
this service-connected disability.  The veteran's 
PTSD/anxiety neurosis has remained evaluated as 30 percent 
disabling.  

VA medical records dated from May to September 1996 
indicate approximately monthly outpatient treatment for 
PTSD.  These reports reflect the veteran's attendance at 
group therapy sessions.  

In March 1997, the veteran presented testimony regarding 
his increased rating claim before a hearing officer at the 
Oakland RO.  According to the transcript of the hearing, 
the veteran testified that, as a result of his 
service-connected PTSD, he is easily angered, cannot sleep 
at night, and has flashbacks and nightmares.  Hearing 
transcript (T.) at 2-8.  

VA medical records dated from June 1997 to July 1998 
reflect approximately monthly outpatient psychiatric 
treatment (either individual or group therapy).  These 
records demonstrated the following symptomatology:  sleep 
disturbance; cooperation; appropriate, logical, and 
coherent speech; intrusive thoughts; panic attacks once to 
twice per week; episodes of losing temper two to three 
times per week; and nightmares.  

In August 1998, the veteran underwent a compensation and 
pension psychiatric examination.  At that time, the 
veteran complained of violent flashbacks; an exaggerated 
startle response; depression; occasional sadness; 
occasional crying spells; low energy; an inability to 
enjoy activities that he had once enjoyed; feelings of 
hopelessness, guilt, and worthlessness; concentration 
difficulties; impaired short-term memory; low motivation; 
decreased libido; social isolation; difficulty making 
decisions; frequently irritable; low frustration 
tolerance; sleep problems; occasional nightmares; anxiety 
episodes; exaggerated startle response, hypervigilance; 
occasional paranoid thoughts; recent active suicide 
thoughts; agoraphobia; and avoidance of crowds.  The 
veteran reported that he had not worked since 1994 due to 
his inability to tolerate stress and the proximity of 
others and that he avoided group social activities (other 
than his group therapy sessions) because he felt 
uncomfortable.  

A mental status evaluation demonstrated that the veteran 
was cleanly and casually dressed, well-groomed, 
cooperative and engaging, and oriented times three (to 
time, place, and person) and that he had a variable mood 
(from euthymic to somewhat sad), an affect which was 
constricted and occasionally inappropriate to thought 
content with nervous laughter, normal speech (to volume, 
pace, and clarity), thought process which was logical and 
coherent (with no evidence of flight of ideas, tangential 
thinking, or circumstantiality, but some 
overinclusiveness), no delusions, some paranoid thoughts, 
no hallucinations, some passive suicidal ideation with a 
recent history of active ideation, intact cognition, good 
recall ability, intact ability to calculate, good 
concentration, intact abstracting ability, ability to 
recognize similarities, ability to appreciate the 
illogical character of an absurd statement, the ability to 
interpret two proverbs abstractly, intact personal and 
social judgment, no inappropriate behavior, no 
disorientation, no evidence of obsessive or compulsive 
behavior, and an impulse control impairment with outbursts 
when frustrated or startled.  

The examiner diagnosed, on Axis I, PTSD, which was already 
established, and a dysthymic disorder, which was new, and 
assigned a GAF score of 55.  The examiner explained that 
the veteran's employment and social functioning were 
equally affected by all of the veteran's psychiatric 
symptomatology.  

In September 1998, the veteran underwent a compensation 
and pension general medical examination.  He reported that 
recurrent symptoms of his anxiety included nightmares, 
social isolation, anger, panic attacks, fear of loss of 
control, easy irritability, and flashbacks.  A mental 
status evaluation demonstrated orientation times three, 
normal memory, normal behavior, normal comprehension and 
coherence, normal emotional reaction and intention, and 
normal response to social and occupational capacity.  The 
examiner diagnosed anxiety and PTSD.  

Subsequent VA medical records dated from September 1998 to 
November 1998 reflected monthly treatment for PTSD.  
According to these reports, the veteran was cooperative, 
logical, and coherent.  

At a private psychiatric evaluation conducted in January 
1999, the veteran complained of "a lot of rage and a lot 
of anxiety."  He also described an escalation of his PTSD 
symptoms, including anxiety, sleeplessness, anger, 
flashbacks, nightmares, decreased concentration, and 
suicidal ideation.  A mental status evaluation determined 
that the veteran's appearance, behavior, speech, cognition 
were normal (except for the decreased concentration as the 
veteran had reported) and that the following pathology was 
present:  depression, weight gain, sleeplessness, loss of 
energy, agitation, loss of interest and pleasure, anxiety, 
rapid heart rate, anger, and episodic suicidal thoughts.  
The veteran had no homicidal thoughts, expressive and 
appropriate affect with full range, and thought processes 
which included tight and logical associations.  

The examiner diagnosed, on Axis I, PTSD and moderate 
recurrent major depression.  In addition, the examiner 
assigned a GAF score of 45, which he explained represented 
the veteran's serious symptoms.  

Subsequent VA and private medical reports dated from 
January 1999 to June 2002 reflected monthly treatment (on 
individual and group bases) for PTSD.  In particular, 
these records indicated the presence of the following 
pathology associated with this service-connected 
disability:  anger, depression, nightmares, flashbacks, 
avoidance of stressful situations and activities, mood 
swings ("up and down"), panic attacks, and episodic 
suicidal ideations.  Cooperation, logical and coherent 
speech, and the ability to laugh were also shown.  

In particular, a VA mental status evaluation completed in 
February 2002 resulted in an Axis I diagnosis of PTSD as 
well as a GAF score of 43.  Records of evaluations 
conducted by the veteran's private psychologist reflect a 
GAF score of 45 (illustrative of serious symptoms) in 
January 1999 and GAF scores of 55 (representative of 
moderate symptoms) on subsequent examinations in March 
1999, April 1999, October 1999, February 2000, December 
2000, August 2001, and March 2002.  

In June 2002, the veteran underwent a VA PTSD examination, 
at which time he complained of nightmares, flashbacks 
(accompanied by hallucinatory phenomena including 
auditory, visual, and olfactory hallucinations of seeing 
dead bodies and corpses while awake), intrusive thoughts, 
insomnia, impaired trust, impaired intimacy, social 
isolation with no friends, hypervigilence, increased 
startle reflex, environmental triggers, feelings of guilt 
(particularly survivor guilt), suicidal thoughts on a 
weekly basis but no current intent or plan of suicide, and 
impaired memory and concentration.  The veteran reported 
that he is able to dress, bathe, and eat on his own; to 
prepare food and to shop; and to navigate in his own 
neighborhood but not outside the neighborhood because he 
gets lost easily.  The veteran stated that he stays at 
home and is extremely isolated socially.  

A mental status evaluation demonstrated that the veteran 
was mildly disheveled, appropriate, cooperative, alert, 
and oriented times three and that he had clear sensorium; 
mild to moderately impaired cognitive functions; marked 
impairment of attention and concentration; a dysphoric 
mood; an appropriate and wide ranging affect; thought to 
form which was coherent, relevant, and goal-directed to 
content without delusions or ideas of reference; 
hallucinations associated with traumatic phenomena only; 
no obsessive or ritualistic behavior; recurrent suicidal 
ideation but no intent or plan; impaired impulse control; 
and sleep impairment.  

The examiner provided a primary diagnosis of PTSD and 
explained that the symptoms from this disability are 
moderate to severe in severity.  The examiner also 
provided a secondary diagnosis of severe recurrent major 
depression without psychotic features and expressed his 
opinion that this disability is "clearly secondary to 
[the] post-traumatic stress disorder and both clearly 
result from [the veteran's] . . . wartime combat 
exposure."  In addition, the examiner assigned a GAF score 
of 40 and explained that this number represented the 
relatively severe nature of the veteran's symptoms, his 
extreme social impairment, and his moderate to severe 
occupational impairment.  

Subsequent private medical records reflect outpatient 
treatment in July and August 2002.  According to these 
reports, the veteran's pertinent symptoms included guilt, 
avoidance of stressful situations, and anxiety.  

Currently, service connection is in effect for the 
following disabilities:  malaria (0%, effective from 
February 1948), residuals of a gunshot wound to the right 
foot (0%, effective from April 1946), and PTSD/anxiety 
neurosis (30%, effective from November 1995).  

Analysis

In evaluating the severity of a particular disability, it 
is essential to consider its history.  38 C.F.R. §§ 4.1 
and 4.2 (2002).  However, where entitlement to 
compensation has already been established and an increase 
in disability rating is at issue, the present level of 
disability is of primary concern.  Although a review of 
the recorded history of a disability should be conducted 
in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

Disability evaluations are determined by the application 
of a schedule of ratings which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2002).  Each service-connected disability 
is rated on the basis of specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the service-connected PTSD is currently evaluated as 
30 percent disabling, effective from November 1995, 
pursuant to Diagnostic Code 9411.  During the course of 
the present appeal the schedular criteria by which 
psychiatric disabilities are rated changed.  See 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 1996) 
codified at 38 C.F.R. § 4.130, Code 9411 (2002).  
Therefore, adjudication of the veteran's increased rating 
claim for his service-connected PTSD must include 
consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to 
the veteran's claim be used.  Id.  The revised rating 
criteria are not applicable before the effective date, 
November 7, 1996.  

Under the old rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, which was in effect prior to 
November 7, 1996, a 30 percent rating was assigned when 
the ability to establish or maintain effective and 
wholesome relationship with people was definitely 
impairment and when the psychoneurotic symptoms resulted 
in such reduction in initiative, flexibility, efficiency, 
and reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

A 50 percent evaluation was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.  

A 70 percent disability rating was assigned when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the 
ability to obtain or retain employment.  Id.  

A 100 percent rating was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to have resulted in virtual isolation in the 
community and in totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in a 
profound retreat from mature behavior.  Also as a result 
of this disability, the veteran was demonstrably unable to 
obtain or retain employment.  Id.  

Additionally, total disability ratings for compensation 
were assigned, where the schedular rating was less than 
total, when the disabled person was, in the judgment of 
the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities provided that, if there was 
only one such disability, this disability was ratable at 
60 percent or more, and that, if there were two or more 
disabilities, there was at least one disability ratable at 
40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (1996).  

It was the established policy of the Department of 
Veterans Affairs that all veteran who were unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities would be rated 
totally disabled.  Therefore, rating boards were to submit 
to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who 
were unemployable by reason of service-connected 
disabilities, but who failed to meet the percentage 
standards set forth in paragraph (a) of this section.  
38 C.F.R. § 4.16(b) (1996).  

The provisions of paragraph (a) of this section were not 
for application in cases in which the only compensable 
service-connected disability was a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precluded a veteran from securing or following a 
substantially gainful occupation.  In such cases, the 
mental disorder was assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  
38 C.F.R. § 4.16(c) (1996).  

Under the new rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, which became effective November 7, 
1996, a 30 percent evaluation will be assigned when the 
disability is manifested by occupational and social 
impairment with occasional decrease in work efficiency, 
and intermittent periods of an inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
normal conversation), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain 
effective relationships, a 70 percent rating is warranted.  
Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

A GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 
Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 31 to 40 is defined as the exhibition of some 
impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

A GAF score of 41 to 50 is representative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
is illustrative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is representative of 
some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  

Additionally, total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent 
or more and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2002).  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who 
are unemployable by reason of service-connected 
disabilities, but fail to meet the percentage standards 
set forth in paragraph (a) of this section.  38 C.F.R. 
§ 4.16(a) (2002).  The changes made to 38 C.F.R. § 4.16, 
which were effective November 7, 1996, deleted the 
provisions of 38 C.F.R. § 4.16(c).  

A.  Increased Rating For Service-Connected PTSD

Throughout the current appeal, the veteran has asserted 
that his service-connected PTSD is more severe than the 
current 30 percent evaluation indicates.  In particular, 
the veteran cites easy irritability and anger, nightmares, 
flashbacks (accompanied by hallucinatory phenomena 
including auditory, visual, and olfactory hallucinations 
of seeing dead bodies and corpses while awake), intrusive 
thoughts, insomnia, impaired trust, impaired intimacy, 
social isolation with no friends, hypervigilence, 
increased startle reflex, environmental triggers, feelings 
of guilt (particularly survivor guilt), suicidal thoughts 
on a weekly basis but no current intent or plan of 
suicide, and impaired memory and concentration.  See, 
e.g., T. at 2-8.  He asserts that such symptomatology 
warrants a disability rating greater than the currently 
assigned evaluation of 30 percent for his 
service-connected PTSD.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, 
however, the veteran's descriptions of his 
service-connected PTSD must be considered in conjunction 
with the clinical evidence of record as well as the 
pertinent rating criteria.  

The Board acknowledges the veteran's complaints regarding 
his PTSD symptomatology.  In this regard, the Board notes 
that the pertinent medical evidence received during the 
current appeal reflects that this disability is manifested 
by a mildly disheveled appearance, mild to moderately 
impaired cognitive functions, marked impairment of 
attention and concentration, a dysphoric mood, 
hallucinations associated with traumatic phenomena, 
recurrent suicidal ideation with no intent or plan, 
impaired impulse control, sleep impairment, and the need 
for monthly outpatient (individual and group) therapy 
sessions.  Additionally, the most recent psychiatric 
examination that the veteran underwent included the 
examiner's assignment of a GAF score of 40 as well as his 
explanation that the number represented the relatively 
severe nature of the veteran's symptoms, his extreme 
social impairment, and his moderate to severe occupational 
impairment.  

Significantly, the veteran's claims folder contains 
medical evidence demonstrating that the symptoms 
associated with his service-connected PTSD are relatively 
severe.  Specifically, a physician who has recently 
examined the veteran has concluded that his PTSD has 
resulted in extreme social impairment as well as moderate 
to severe occupational impairment.  The Board finds that 
such evidence supports an evaluation of 70 percent under 
the rating criteria in effect for PTSD prior to November 
7, 1996.  See, 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) (which stipulates that a 70 percent disability 
rating requires evidence of severe impairment of the 
ability to establish and maintain effective or favorable 
relationships with people as well as psychoneurotic 
symptoms of such severity and persistence as to result in 
severe impairment in the ability to obtain or retain 
employment).  

Significantly, however, the recent pertinent medical 
evidence of record demonstrated that the veteran was able 
to dress and bathe himself, to eat on his own, to prepare 
food and to shop, and to navigate in his own neighborhood; 
that he was appropriate, cooperative, alert, and oriented 
times three; that he had clear sensorium; an appropriate 
and wide ranging affect; thought to form which was 
coherent, relevant, and goal-directed to content without 
delusions or ideas of reference; and no obsessive or 
ritualistic behavior; that recent hospitalization for this 
service-connected disorder was not necessary.  Such 
evidence has not demonstrated that the veteran is 
demonstrably unable to obtain or retain employment or that 
the attitudes of all contacts except the most intimate are 
so adversely affected as to have resulted in virtual 
isolation in the community and in totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive 
energy resulting in a profound retreat from mature 
behavior.  As such, a 100 percent for the veteran's 
service-connected PTSD under the rating criteria in effect 
prior to November 7, 1996 cannot be awarded.  

Further, without evidence of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating cannot be awarded under the rating criteria in 
effect since November 7, 1996.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

Importantly, however, a pertinent regulation in effect 
prior to November 7, 1996 stipulates that, in a case in 
which the only compensable service-connected disability 
was a mental disorder assigned a 70 percent evaluation, 
and such mental disorder precluded a veteran from securing 
or following a substantially gainful occupation, a 
100 percent schedular evaluation would be assigned to the 
mental disorder under the appropriate diagnostic code.  
38 C.F.R. § 4.16(c) (1996).  In the present case, the 
veteran has not worked for a number of years, and the most 
recent VA psychiatric examination that he underwent 
resulted in the examiner's conclusion that the veteran's 
PTSD has resulted in moderate to severe occupational 
impairment.  As such, the Board concludes that a schedular 
evaluation of 100 percent for the veteran's 
service-connected PTSD is warranted, pursuant to the 
rating criteria in effect prior to November 7, 1996.  

B.  Total Disability Rating Based On Individual 
Unemployability

A total disability rating based on individual 
unemployability may be assigned where the schedular rating 
is less than total when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of 
service-connected disabilities.  See, 38 C.F.R. § 4.16(a) 
(2002).  Under the provisions of 38 C.F.R. § 4.16(a), a 
total compensation rating based on individual 
unemployability may only be assigned where the veteran is 
not in receipt of a total schedular rating.  If a veteran 
is found to be totally disabled from a service-connected 
disability under the applicable rating schedule, the issue 
of entitlement to a total disability rating based on 
individual unemployability under 38 C.F.R. § 4.16(a) 
becomes moot.  See, VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 
(1999).  

The Court has held that, in cases in which the law is 
dispositive of an issue, the claim should be denied due to 
a lack of entitlement to the benefit under the law.  See, 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (table).  In view 
of the fact that a 100 percent schedular rating is being 
awarded for the veteran's service-connected PTSD, the 
Board finds that the veteran's claim of entitlement to a 
total disability rating based on individual 
unemployability is without legal merit and must, 
therefore, be denied.  Id.  


ORDER

A 100 percent disability evaluation for the 
service-connected PTSD is granted, subject to the 
provisions governing the payment of monetary benefits.  

The claim of entitlement to a total disability rating 
based on individual unemployability is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

